Exhibit 10.1

EXECUTION COPY

AMENDMENT AND EXCHANGE AGREEMENT

This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the 2nd day of April, 2015, by and among Amedica Corporation, a Delaware
corporation with offices located at 1885 West 2100 South, Salt Lake City, UT
84119 (the “Company”), and MG Partners II, Ltd. (the “Holder”), with reference
to the following facts:

A. In accordance with that certain Securities Purchase Agreement, dated as of
June 30, 2014, by and among the Company and the Holder (the “Securities Purchase
Agreement”), the Company issued to the Holder (i) $6,400,000 in aggregate
principal amount of senior convertible notes (the “Existing Notes”, as converted
the “Existing Conversion Shares”), (ii) shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) and (iii) a warrant to purchase
shares of Common Stock (the “Existing Warrant”);

B. The Company has duly authorized the issuance to the Holder of a new senior
convertible note in the form attached hereto as Exhibit A in exchange for the
Existing Notes and the Existing Warrant (the “Exchange Notes”, as exercised, the
“Exchanged Conversion Shares, and together with the Exchange Notes,
collectively, the “Exchange Securities”);

C. Each of the Company and the Holder desire to effectuate such exchange on the
basis and subject to the terms and conditions set forth in this Agreement;

D. The exchange of the Existing Notes and the Existing Warrant for the Exchange
Notes is being made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”);

E. Capitalized terms used but not otherwise defined herein shall have the
meanings as set forth in the Securities Purchase Agreement (as amended hereby).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1. Exchange of Securities. On the Effective Date (as defined below), pursuant to
Section 3(a)(9) of the Securities Act, the Holder hereby agrees to convey,
assign and transfer the Existing Notes and the Existing Warrant to the Company
in exchange for which the Company agrees to issue the Exchange Notes to the
Holder as follows (such transactions in this Section 1, the “Exchange”).

(a) In exchange for the Existing Notes and the Existing Warrant, on the date
hereof the Company shall deliver or cause to be delivered to the Holder (or its
designee) the Exchange Notes at the address for delivery set forth on the
signature page of the Holder. For the avoidance of doubt, the principal amount
and other amounts outstanding under each of the Exchange Notes shall be the
identical principal amount and other amounts then outstanding under the
corresponding Existing Notes.

(b) The Holder shall deliver or cause to be delivered to the Company (or its
designee) the Existing Notes and the Existing Warrant as soon as commercially
practicable following the date hereof. Immediately following the delivery of the
Exchange Notes to the Holder (or its designee) (such time, the “Delivery Time”),
the Existing Notes and the Existing Warrant shall be cancelled.



--------------------------------------------------------------------------------

(c) The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.

2. AMENDMENTS TO TRANSACTION DOCUMENTS.

(a) Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement and each other Transaction Document, is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the Delivery Time: (i) all references in the
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement, (ii) all references in the other Transaction Documents, to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement, (iii) all references
in the Registration Rights Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Registration Rights
Agreement shall mean the Registration Rights Agreement as amended by this
Agreement, and (iv) all references in the other Transaction Documents to the
“Registration Rights Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Registration Rights Agreement shall mean the
Registration Rights Agreement as amended by this Agreement.

(b) Amendments to Transaction Documents. On and after the Closing Date, each of
the Transaction Documents are hereby amended as follows:

(i) The defined term “Notes” is hereby amended to include the “Exchange Notes
(as defined in the Amendment and Exchange Agreement)”.

(ii) The defined term “Conversion Shares” is hereby amended to include the
“Exchanged Conversion Shares (as defined in the Amendment and Exchange
Agreement)”.

(iii) The defined term “Amendment and Exchange Agreement” shall mean “that
certain Amendment and Exchange Agreement, dated as of April 2, 2015, by and
between the Company and the Investor”.

(iv) The defined term “Transaction Documents” is hereby amended to include the
Amendment and Exchange Agreement.

(v) Section 4.6 of the Securities Purchase Agreement is hereby amended to
replace “below $2.50” with “below $0.50” (as adjusted for stock splits, stock
dividends, recapitalizations and similar events)”.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to the Holder, as of the date hereof, and as of the time of
consummation of the Exchange, that:

(a) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents except, with respect to the Subsidiaries,
for violations which would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company and
each Subsidiary are duly qualified to conduct its respective businesses and are
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

(b) Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements and certificates entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Exchange Documents”) and to issue the Exchange Securities in
accordance with the terms hereof and thereof. The execution and delivery of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Exchange Securities, have been duly authorized by the Board of
Directors of the Company and, other than (i) such filings required under
applicable securities or “Blue Sky” laws of the states of the United States,
(ii) no further filing, consent, or authorization is required by the Company or
of its Board of Directors or its shareholders. This Agreement and the other
Exchange Documents have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(c) No Conflict; Required Filings and Consents.

(i) The execution, delivery and performance of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Exchange
Notes and reservation for issuance and issuance of the Exchanged Conversion
Shares) will not (A) result in a violation of the Certificate of Incorporation,
the terms of any share capital of the Company or any of its Subsidiaries, the
Bylaws or any of the organizational documents of the Company or any of its
Subsidiaries or (B) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give

 

3



--------------------------------------------------------------------------------

to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations, and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected.

(ii) Neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations (which the Company is required to obtain
pursuant to the preceding sentence) have been obtained or effected, or will have
been obtained or effected, on or prior to the date hereof, and the Company and
its Subsidiaries are unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence. With the exception of the
February 19, 2015 letter from the NASDAQ OMX GROUP notifying the Company that
the bid price of the Company’s common stock for the last 30 consecutive trading
days had closed below the minimum $1.00 per share required for continued listing
under Listing Rule 5550(a)(2), the Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any other facts
that would reasonably lead to delisting or suspension of the shares of Common
Stock by the Principal Market in the foreseeable future.

(d) No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of Exchange
Securities under the Securities Act or cause this offering of the Exchange
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Subsidiaries, their affiliates or any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of Exchange Securities
under the Securities Act or cause the offering of the Exchange Securities to be
integrated with other offerings.

(e) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Securities is exempt from registration under the Securities Act
and all applicable state securities laws. The offer and issuance of the Exchange
Securities is exempt from registration under the Securities Act pursuant to the
exemption provided by Section 3(a)(9) thereof.

 

4



--------------------------------------------------------------------------------

(f) Issuance of Exchange Securities. The issuance of the Exchange Notes is duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. Upon issuance in accordance with the Exchange Notes, the Exchanged
Conversion Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.

(g) No Consideration Paid. No commission or other remuneration has been paid by
Company for soliciting the exchange of the Existing Warrant for the Exchange
Securities as contemplated hereby.

(h) Disclosure. Other than as set forth in the Press Release (as defined below),
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Holder or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in the Exchange
Securities. All disclosure provided to the Holder regarding the Company and its
Subsidiaries, their business and the transactions contemplated hereby, including
the schedules to this Agreement, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

4. Representations and Warranties of Holders. The Holder represents and warrants
to the Company , as of the date hereof, as follows:

(a) Organization and Authority. The Holder has the requisite power and authority
to enter into and perform its obligations under this Agreement. The execution
and delivery of this Agreement by the Holder and the consummation by Holder of
the transactions contemplated hereby has been duly authorized by Holder’s board
of directors or other governing body. This Agreement has been duly executed and
delivered by Holder and constitutes the legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms.

(b) Ownership of Warrants. The Holder owns the Existing Notes and the Existing
Warrant free and clear of any liens (other than the obligations pursuant to this
Agreement, the Transaction Documents and applicable securities laws).

(c) Reliance on Exemptions. The Holder understands that the Exchange Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Securities.

 

5



--------------------------------------------------------------------------------

(d) Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(e) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

(f) No Consideration Paid. No commission or other remuneration has been paid by
the Holder for soliciting the exchange of the Existing Notes and the Existing
Warrant for the Exchange Notes as contemplated hereby.

5. Mutual Release. Effective as of the Delivery Time, each party hereto on
behalf of itself and its affiliates (collectively, the “Releasing Parties”)
hereby unconditionally release and forever discharge the other party hereto,
including, but not limited to, all of such other party’s present and former
subsidiaries, affiliate companies, shareholders, officers, directors, employees,
attorneys and agents (collectively, the “Released Parties”), from any and all
causes of action demands claims contracts, encumbrances, liabilities,
obligations, expenses, losses, and rights of every nature and description,
whether arising or pleaded in law or in equity, under contract, statute, tort or
otherwise, whether known or unknown, whether accrued, potential, inchoate,
liquidated, contingent or actual, asserted or that might have been asserted
(“Claims”) which the Releasing Parties now have, have ever had or may hereafter
have, accruing or arising contemporaneously with, or before the date hereof,
including all Claims based upon, arising out of, or in any way relating to, the
Securities Purchase Agreement, the Existing Note, the Existing Warrant or any
other Transaction Document, other than Claims arising pursuant to this
Agreement, the Exchange Notes or any other Exchange Document. For the avoidance
of doubt, this mutual release shall not release any Releasing Party of its
obligations, if any, under this Agreement, the Exchange Notes or any other
Exchange Document.

6. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on the first business day after the date of this Agreement,
issue a press release and/or Current Report on Form 8-K (collectively, the
“Press Release”) disclosing all material terms of the transactions contemplated
hereby. From and after the issuance of the Press Release,

 

6



--------------------------------------------------------------------------------

the Holder shall not be in possession of any material, nonpublic information
received from the Company or any of its respective officers, directors,
employees or agents, that is not disclosed in the Press Release. The Company
shall not, and shall cause its officers, directors, employees and agents, not
to, provide the Holder with any material, nonpublic information regarding the
Company from and after the filing of the Press Release without the express
written consent of the Holder. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation.

7. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Exchange Securities
under the Securities Act or cause this offering of the Exchange Securities to be
integrated with such offering or any prior offerings by the Company for purposes
of the Securities Act or any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of the Principal
Market and/or any exchange or automated quotation system on which any of the
securities of the Company are listed or designated.

8. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchanged Conversion Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as applicable)
(subject to official notice of issuance) and shall maintain such listing of all
the Exchanged Conversion Shares from time to time issuable under the terms of
the Exchange Documents. The Company shall maintain the Common Stock’s
authorization for quotation on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.

9. Fees. The Company shall reimburse Kelley Dyre & Warren LLP (counsel to the
Holder), on demand, for all reasonable, documented costs and expenses incurred
by it in connection with preparing and delivering this Agreement (including,
without limitation, all reasonable, documented legal fees and disbursements in
connection therewith, and due diligence in connection with the transactions
contemplated thereby) in an aggregate amount not to exceed $25,000.

10. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of (i) the Exchange Notes (and upon conversion of the
Exchange Notes, the Exchanged Conversion Shares) may be tacked onto the holding
period of the Existing Notes and the Existing Warrants and, and the Company
agrees not to take a position contrary to this Section 9. The Company agrees to
take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions, necessary to issue the Exchange
Conversion Shares that are freely tradable on the Principal Market without
restriction and not containing any restrictive legend without the need for any
action by the Holder.

11. Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
May 31, 2015 (the “Stockholder Meeting Deadline”), a proxy statement,
substantially in a form which shall have

 

7



--------------------------------------------------------------------------------

been previously reviewed by Kelley Drye & Warren LLP, at the expense of the
Company but in any event such expense not to exceed $5,000 without the prior
written approval of the Company; soliciting each such stockholder’s affirmative
vote at the Stockholder Meeting for approval of approval of resolutions
(“Stockholder Resolutions”) providing for the issuance of all of the Securities
(including the Exchange Securities) as described in the Transaction Documents
(as amended hereby) in accordance with applicable law and the rules and
regulations of the Principal Market (such affirmative approval with respect to
the Stockholder Resolutions, the “Stockholder Approval”, and the date the
Stockholder Approval is obtained, the “Stockholder Approval Date”), and the
Company shall use its reasonable best efforts to solicit its stockholders’
approval of such resolutions and to cause the Board of Directors of the Company
to recommend, to the extent possible consistent with its fiduciary duties under
Delaware law, to the stockholders that they approve the Stockholder Resolutions.
The Company shall retain a nationally recognized proxy solicitor to assist in
obtaining approval of the stockholders of the Company to the Resolution. The
Company shall be obligated to seek to obtain the Stockholder Approval by the
Stockholder Meeting Deadline. If, despite the Company’s reasonable best efforts
the Stockholder Approval is not obtained on or prior to the Stockholder Meeting
Deadline, the Company shall seek to obtain the Stockholder Approval at each
special or annual meeting of stockholders of the Company convened after the
Stockholder Meeting (but no less than once in each subsequent twelve (12) month
period) (each such meeting, a “Subsequent Stockholder Meeting”) until such
Stockholder Approval is obtained. In connection therewith, the Company shall
provide each stockholder entitled to vote at a Subsequent Stockholder Meeting a
proxy statement soliciting the affirmative vote of the Company’s stockholders
necessary to obtain the Stockholder Approval at such Subsequent Stockholder
Meeting, and the Company shall use its reasonable best efforts to solicit and
obtain the Stockholder Approval at such Subsequent Stockholder Meeting and to
cause the Board of Directors of the Company to recommend, to the extent possible
consistent with its fiduciary duties under Delaware law, to the Company’s
stockholders that they vote to approve the Stockholder Approval proposal at such
Subsequent Stockholder Meeting.

12. Form D and Blue Sky. The Company shall make all filings and reports relating
to the Exchange required under applicable securities or “Blue Sky” laws of the
states of the United States following the date hereof, if any.

13. Effective Date. Except as otherwise provided herein, this Agreement shall be
deemed effective as of such date as the Company and the Holder shall have duly
executed and delivered this Agreement (the “Effective Date”).

14. Miscellaneous. Section 12 of the Securities Purchase Agreement is hereby
incorporated by reference herein, mutatis mutandis.

15. No Commissions. Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

16. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Effective Date has not occurred and the Company does not
deliver the Exchange Notes to the Holder in accordance with Section 1 hereof,
then, at the election of the Holder delivered in writing to the Company at any
time after the fifth (5th) business day immediately following the date of this
Agreement, this Agreement shall be terminated and be null and void ab initio and
the Existing Notes and the Existing Warrant shall not be cancelled hereunder and
shall remain outstanding as if this Agreement never existed.

[The remainder of the page is intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER: MG PARTNERS II, LTD. By:

 

Name: Title: By:

 

Name: Title:

 

Delivery Information:

 

 

 

 

 

THE COMPANY: AMEDICA CORPORATION By:

 

Name: Title: